Citation Nr: 1410180	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-02 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of gall bladder removal surgery, to include as due to undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1988 to September 1988 and from August 1989 to August 1992, with additional service in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal are decided.  

A review of the claims files, to include the Veteran's "Virtual VA" and "VBMS" files, shows that his complete active duty service treatment records (STRs) are not currently associated with the record.  Currently, the only STRs of record are from the Veteran's period of service with the Air Force Reserves, and dated following his separation from active service.  Further, it appears that the Veteran's active duty STRs were, at one point, associated with the record, as they are listed on the November 2009 rating decision as evidence that was considered in that decision.  The RO recognized that the STRs are now missing in an October 2011 deferred rating decision and indicated that development should be done to locate them, but they are still not in the file, nor is it clear what efforts were made to find them.  
Therefore, the Board finds that, before a decision can be rendered in this case, efforts to obtain the Veteran's complete active duty STR's must be made.  
It appears VA treatment records are missing.  In a December 2011 statement, the Veteran indicated that he was treated for his gallbladder at the VAMC in Coatesville in 1993-1994.  The earliest records from Coatesville now in the file date from 2005.  Therefore, efforts should be made to obtain these records.

Finally, the VA examiner in 2012 commented that the Veteran's history of alcohol abuse is a "significant contributing factor" to development of gallbladder disease.  Thereafter, a May 2012 rating decision granted service connection for alcohol abuse as secondary to PTSD.  Considering this is now a service-connected condition, an additional medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO should undertake efforts to obtain the Veteran's complete active duty STRs and associate them with the claims files.  If NPRC indicates that all STRs were previously sent to the RO, then the RO must undertake a search and document efforts made to locate the lost records. 

If all efforts are unsuccessful and the STRs are determined to be unavailable, the RO should prepare a memorandum to the file documenting such unavailability and notify the Veteran that his STRs are lost, so that he has the opportunity to submit any documents in his possession.

2. Request medical records from the VAMC in Coatesville dated from 1993-1994.  Since this was prior to electronic records, searches should be made of archived paper records.  If all efforts are unsuccessful, the RO should notify the Veteran that these VA records are not available, so that he has the opportunity to submit any documents in his possession.

3. Only after locating the STRs and the VA records, or obtaining any records the Veteran may have, then, send the file to a medical professional for an opinion as to whether it is at least as likely as not that the Veteran's service-connected alcohol abuse caused or aggravated his gallbladder disease.

4. Then, readjudicate the claims, and, if they are not granted, provide the Veteran a supplemental statement of the case, and return the case to the Board if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


